         Case 1:20-cv-03817-CKK Document 50 Filed 05/07/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
RED LAKE BAND OF CHIPPEWA                     )
INDIANS, et al.,                              )
                                              )
                        Plaintiffs,           )
                                              )
                        vs.                   )       Civil Action No. 1:20 cv-03817 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS,                                    )
                                              )
                        Federal Defendant, )
                                              )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                        Defendant-Intervenor. )
____________________________________)
____________________________________
                                              )
FRIENDS OF THE HEADWATERS,                    )
                                              )
                        Plaintiff,            )
                                              )
                        vs.                   )       Civil Action No. 1:21 cv-00189 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS, COL. KARL JANSEN,                  )
District Engineer, St. Paul District,         )
                                              )
                        Federal Defendants. )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                        Defendant-Intervenor. )
____________________________________)

                     JOINT MOTION FOR A PROTECTIVE ORDER

       The parties in this case jointly move the Court to enter the attached proposed Protective

Order. The reasons for this motion are as follows:

                                                  1
             Case 1:20-cv-03817-CKK Document 50 Filed 05/07/21 Page 2 of 3



        1.       The United States Army Corps of Engineers filed the certified index to the

administrative record in this case on May 5, 2021.

        2.       The purpose of the Protective Order is to protect from public disclosure sensitive

tribal historic property and cultural site information (Confidential Records), that is or may be

protected from public disclosure by federal laws including the National Historic Preservation

Act, 54 U.S.C. § 307103, Archaeological Resources Protection Act, 16 U.S.C. § 470hh, and

exemption 3 of the Freedom of Information Act (FOIA), 5 U.S.C. § 552(b)(3) (information

prohibited from disclosure by another statute). The Confidential Records also include documents

containing sensitive information protected by the Pipeline and Hazardous Materials Safety

Administration regulations, 49 C.F.R. Part 190.

         3.      The attached proposed Protective Order contains mutually agreed

upon terms and conditions relating to the use, for purposes of this litigation, of Confidential

Records in the administrative record. The Protective Order provides that Federal Defendants will

disclose the Confidential Records to Plaintiffs and Defendant-Intervenor, and Plaintiffs and

Defendant-Intervenor will not share the Confidential Records publicly or use them for any

purpose other than this action. If any party relies on the Confidential Records in a public filing, it

will file any portion of the brief or pleading describing or disclosing the Confidential Records

under seal, pursuant to LCvR 5.1(h). Any party may challenge the designation of any records as

confidential by a motion to this Court. The parties shall file redacted versions of filings that refer

to Confidential Records in the public file.

        Accordingly, the parties respectfully request that the Court enter the proposed Protective

Order as soon as possible. The parties have authorized Federal Defendants to file this motion on

behalf of all the parties.



                                                  2
        Case 1:20-cv-03817-CKK Document 50 Filed 05/07/21 Page 3 of 3



      Respectfully submitted this 7th day of May, 2021.


                                          JEAN E. WILLIAMS
                                          Acting Assistant Attorney General
                                          Environment and Natural Resources Division


                                          /s Sara E. Costello
                                          SARA E. COSTELLO (KS Bar No. 20898)
                                          MATTHEW MARINELLI
                                          AMANDA STONER
                                          Trial Attorneys
                                          Natural Resources Section
                                          Environment and Natural Resources Division
                                          U.S. Department of Justice
                                          Post Office Box 7611
                                          Washington, DC 20044-7611
                                          202-305-0484
                                          sara.costello2@usdoj.gov

                                          HEATHER E. GANGE (DC Bar 452615)
                                          Senior Counsel
                                          MARK L. WALTERS
                                          Trial Attorney
                                          Environmental Defense Section
                                          Environment and Natural Resources Division
                                          U.S. Department of Justice
                                          Post Office Box 7611
                                          Washington, DC 20044-7611
                                          Heather.Gange@usdoj.gov
                                          Mark.Walters@usdoj.gov

                                          Attorneys for Federal Defendants

OF COUNSEL:
MELANIE CASNER
Assistant Counsel
Office of Chief Counsel
U.S. Army Corps of Engineers




                                              3
